Citation Nr: 0801145	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 588A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a ventral hernia.  

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an increased disability evaluation for the 
veteran's chronic left ankle sprain residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1998 to July 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a ventral hernia; denied service 
connection for a low back disorder; and denied an increased 
disability evaluation for his chronic left ankle sprain 
residuals.  In December 2007, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  


FINDING OF FACT

A December 2007 written statement from the veteran expressly 
withdrew his substantive appeal from the determination that 
new and material evidence had not been received to reopen his 
claim of entitlement to service connection for a ventral 
hernia and the denial of both service connection for a low 
back disorder and an increased evaluation for his chronic 
left ankle sprain residuals.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a ventral hernia has been withdrawn 
and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2007).  

2.  The issue of the veteran's entitlement to service 
connection for a low back disorder has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2007).  

3.  The issue of the veteran's entitlement to an increased 
evaluation for his chronic left ankle sprain residuals has 
been withdrawn and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2007 written statement, the veteran advanced 
that "I want to withdraw my appeal."  A veteran may withdraw 
his substantive appeal in writing at any time prior to the 
Board's promulgation of a decision.  38 C.F.R. § 20.204 
(2007).  The Board finds that the veteran's December 2007 
written statement effectively withdrew his substantive 
appeal.  Therefore, the Board concludes that no allegation of 
fact or law remains.  In the absence of such assertions, the 
appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


